 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          RICHARD BRADDOCK,
 8                                 Plaintiff,
                                                            C16-1756 TSZ
 9              v.
                                                            MINUTE ORDER
10        ZAYCON FOODS LLC, et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Plaintiff’s unopposed Motion, docket no. 111, to Extend Deadlines Set
14
     Forth in the Court’s Minute Order Granting Defendants’ Motion to Compel is
     GRANTED.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 12th day of October, 2018.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
